Citation Nr: 0917106	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-13 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left foot Morton's neuroma, post operative. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 2001 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  Subsequently, the claims file was 
transferred to the RO in Pittsburgh, Pennsylvania, as the 
Veteran resides overseas.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disability, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claims not be 
construed as claims for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The Board notes that in a April 2008 statement, the Veteran 
filed an informal claim for service connection for right foot 
disability.  This issue is referred to the RO for further 
development and adjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's left foot disorder is manifested by 
subjective complaints of pain; objective evidence includes 
normal range of motion, some joint post-operative fibrosis, 
and no evidence of neuroma reoccurrence.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for Morton's neuroma of the left foot, post operative, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.118, 
Diagnostic Code (DC) 5279 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in August 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case was issued in July 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

The claim for an increased rating in excess of 10 percent for 
left foot Morton's neuroma is a downstream issue from the 
grant of service connection.  See Grantham v. Brown, 114 F.3d 
1156 (1997).  VA's General Counsel held that no VCAA notice 
was required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and service personnel 
records have been obtained and associated with his claims 
file.  He has also been provided with VA medical examinations 
to assess the current state of his service-connected for 
Morton's neuroma left foot in November 2004 and January 2007.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran is currently assigned a 10 percent 
rating for his service-connected for Morton's neuroma left 
foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5279 
(2008).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendon achillis, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).
5277  Weal foot, bilateral:
A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:
Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2008).

5278  Claw foot (pes cavus), acquired:
Marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity:
   Bilateral
50
   Unilateral
30
All toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads:
   Bilateral
30
   Unilateral
20
Great toe dorsiflexed, some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads:
   Bilateral
10
   Unilateral
10
Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).

5279  Metatarsalgia, anterior (Morton's disease), unilateral, 
or bilateral:       10
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008).

8280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).
8281  Hallux rigidus, unilateral, severe:
Rate as hallux valgus, severe.

Note: Not to be combined with claw foot ratings.
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2008).

8282  Hammer toe:
All toes, unilateral without claw foot  
10
Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008).

8283  Tarsal, or metatarsal bones, malunion or, or nonunion 
of: 
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 10 percent for Morton's neuroma left foot. 

The Veteran's service treatment records reveal a history of 
left foot pain, ultimately diagnosed as Morton's neuroma.  
Initially, he received conservative treatment including 
steroid shots with minimal improvement.  In January 2003, he 
underwent surgery to remove the Morton's neuroma.  The 
discharge summary noted a final diagnosis of left foot 
interdigital neuroma.  The pathology report from the surgery 
revealed neuroma. 

In February, April, and May 2003 follow-up reports, the 
Veteran stated he had no pain with running in place, but did 
experience plantar aches with long distances.  In an April 
2003 podiatry consult, the Veteran complained of improved 
shooting pain, but complained of residual plantar pain when 
running distances.  The physician diagnosed residual 
metatarsalgia.  He was given a temporary profile to avoid all 
physical activities from June to August 2003.  The Veteran 
continued to complain of left foot pain, and in a December 
2003 sonogram, the radiologist found some joint post-
operative fibrosis between the third and fourth metatarsal, 
with no evidence of recurrence of neuroma.  In January 2004, 
he was given a temporary 60-day profile for chronic foot 
pain.  Records reflect that he continued to complain of left 
foot pain and that he receive temporary profiles for his foot 
throughout 2004.  In December 2004, he was given a permanent 
profile precluding running, extended walking or other 
physical activities that affected the left foot.  

The Veteran filed his claim for service connection for 
Morton's neuroma of the left foot in August 2004, prior to 
discharge.  The Veteran was given a VA examination in 
November 2004, in which the neurologist noted the Veteran's 
history of surgery in January 2003 with significant 
improvement on intermittent basis.  The Veteran stated he was 
able to walk without difficulty, and could complete a two 
mile physical fitness test run, but the foot would be painful 
afterwards.  In the November 2004 MRI report, the examiner 
found no definite abnormal signal intensity around the third 
MTP joint and, on enhanced scans, no definite abnormal 
enhancement was found.  The examiner stated there was no 
definite evidence of neuroma on the MRI study. 

In a January 2005 service treatment note supplied by the 
Veteran, the Veteran complained of daily left foot pain and 
that his foot gets cold more easily.  He stated that 
otherwise he had no problems except with being outside in the 
cold.  Physical testing found DP (dorsalis pedis) pulses 2+ 
bilaterally, PT (posterior tibial) pulses 2+ bilaterally and 
tenderness to palpation over the third and fourth MTP space 
on the side of the scar.  The examiner noted that there were 
no signs of vascular injury of the left foot.

In a second VA examination report dated in January 2007, the 
Veteran complained of left foot pain, with a history of 
excision of neuroma in the left foot.  He denied any 
improvement of symptoms after the operation.  Upon physical 
and radiologic testing, the physician found tenderness on the 
third interdigital web space, but no limitation of motion at 
the foot and ankle, or any motor and sensory deficit.  The 
physician further noted that the MRI showed no abnormality in 
the left foot. 

Received in January 2007 were statements from acquaintances 
of the Veteran attesting to his foot problems in service.

Analysis

The Veteran's left foot disability is currently rated as 10 
percent disabling under Diagnostic Code 5279 (metatarsalgia, 
anterior (Morton's disease), unilateral, or bilateral).  A 10 
percent rating is the maximum schedular rating that can be 
assigned under Diagnostic Code 5279.  Therefore, there is no 
basis for a higher rating under Diagnostic Code 5279.

The Board has considered whether an increased rating based on 
a greater limitation of motion due to pain on use, including 
use during flare-ups, is warranted. However, the Board 
observes that there is no objective evidence that the left 
foot is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
indication that the Veteran's subjective complaints or any 
objective medical findings of pain on motion, weakness, 
fatigability, and lack of endurance caused functional loss 
greater than that contemplated by the assigned 10 percent 
rating for post operative Morton's neuroma left foot.

As above, to give the Veteran every consideration in 
connection with the matters on appeal, the Board has 
considered all potentially applicable diagnostic codes under 
38 C.F.R. § 4.71a in rating his left foot disability.  
Competent medical evidence is absent of any findings of flat 
foot; bilateral weak foot; acquired claw foot (pes cavus); 
hallux valgus; unilateral severe hallux rigidus; hammer toe; 
malunion of tarsal or metatarsal bones; or severe foot injury 
that would support the assignment of a higher or separate 
rating under alternative rating criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278, 5280, 5281, 5282, 
5283, 5284 (2008).  Therefore, the assignment of an 
evaluation in excess of 10 percent for the Morton's neuroma 
of the left foot based upon any of these diagnostic codes is 
not warranted.  

The Board acknowledges the Veteran and his representative's 
contentions that his service-connected left foot disability 
is more severely disabling.  However, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 10 percent for post 
operative Morton's neuroma of the left foot must be denied.  
The Board has considered staged ratings, under Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected left foot disability that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating. Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an initial rating in excess of 10 percent for 
Morton's neuroma left foot, post operative is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


